
	
		II
		112th CONGRESS
		2d Session
		S. 3222
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a pilot program to accelerate
		  entrepreneurship and innovation by partnering world-class entrepreneurs with
		  Federal agencies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Entrepreneur-in-Residence
			 Act of 2012.
		2.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
			(2)the term
			 agency means an Executive agency, as defined in section 105 of
			 title 5, United States Code;
			(3)the term
			 Director means the Director of the Office of Personnel
			 Management;
			(4)the term
			 entrepreneur-in-residence means an individual appointed to a
			 position under the program;
			(5)the term
			 program means the Federal entrepreneur-in-residence program
			 established under section 3(a); and
			(6)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			3.Federal
			 entrepreneur-in-residence program
			(a)Program
			 establishedThe Director, in consultation with the Administrator,
			 shall establish a Federal entrepreneur-in-residence program under which the
			 Director, with the concurrence of the head of an agency, may appoint an
			 entrepreneur-in-residence to a position in the excepted service in the agency
			 to carry out the duties described in subsection (d).
			(b)Mission of
			 programThe mission of the program shall be to—
				(1)provide for
			 better outreach by the Federal Government to the private sector;
				(2)strengthen
			 coordination and interaction between the Federal Government and the private
			 sector on issues relevant to entrepreneurs and small business concerns;
			 and
				(3)make Federal
			 programs simpler, quicker, more efficient, and more responsive to the needs of
			 small business concerns and entrepreneurs.
				(c)Appointments
				(1)In
			 generalThe Director—
					(A)shall appoint
			 entrepreneurs-in-residence under the program during each year; and
					(B)may not appoint
			 more than 10 entrepreneurs-in-residence during any year.
					(2)SelectionThe
			 Director shall select entrepreneurs-in-residence from among individuals
			 who—
					(A)are successful in
			 their field;
					(B)have demonstrated
			 success in working with small business concerns and entrepreneurs; or
					(C)have successfully
			 developed, invented, or created a product and brought the product to the
			 marketplace.
					(3)PlacementIn
			 appointing entrepreneurs-in-residence, the Director shall—
					(A)give priority to
			 placing entrepreneurs-in-residence across the Federal Government at separate
			 agencies; and
					(B)to the extent
			 practicable, not appoint more than 2 entrepreneurs-in-residence to positions in
			 the same agency during the same year.
					(4)Terms of
			 appointmentAn entrepreneur-in-residence—
					(A)shall be a
			 full-time employee of the agency to which the entrepreneur-in-residence is
			 appointed; and
					(B)may not serve as
			 an entrepreneur-in-residence for more than a period of 2 years.
					(d)DutiesAn
			 entrepreneur-in-residence shall—
				(1)assist Federal
			 agencies in improving outreach to small business concerns and
			 entrepreneurs;
				(2)provide
			 recommendations to the head of the agency employing the
			 entrepreneur-in-residence on inefficient or duplicative programs, if any, at
			 the agency;
				(3)provide
			 recommendations to the head of the agency employing the
			 entrepreneur-in-residence on methods to improve program efficiency at the
			 agency or new initiatives, if any, that may be instituted at the agency;
				(4)facilitate
			 meetings and forums to educate small business concerns and entrepreneurs on
			 programs or initiatives of the agency employing the
			 entrepreneur-in-residence;
				(5)facilitate
			 in-service sessions with employees of the agency employing the
			 entrepreneur-in-residence on issues of concern to entrepreneurs and small
			 business concerns; and
				(6)provide technical
			 assistance or mentorship to small business concerns and entrepreneurs in
			 accessing programs at the agency employing the
			 entrepreneur-in-residence.
				(e)Compensation
				(1)In
			 generalThe rate of basic pay for an entrepreneur-in-residence
			 shall be equivalent to the rate of basic pay for a position at GS–13, GS–14, or
			 GS–15 of the General Schedule, which shall be determined in accordance with
			 regulations promulgated by the Director.
				(2)PromotionIf
			 an entrepreneur-in-residence with a rate of pay equivalent to the rate of basic
			 pay for a position at GS–13 or GS–14 satisfactorily completes 1 year of service
			 in position under this section, the entrepreneur-in-residence may receive an
			 increase in the rate of basic pay to be equal to the rate of basic pay for a
			 position 1 grade higher on the General Schedule than the initial rate of basic
			 pay of the entrepreneur-in-residence.
				(f)ReportingAn
			 entrepreneur-in-residence shall report directly to the head of the agency
			 employing the entrepreneur-in-residence.
			(g)TerminationThe
			 Director may not appoint an entrepreneur-in-residence under this section after
			 September 30, 2016.
			
